DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Arguments
Applicant's arguments filed 3/9/2021 have been fully considered but they are not persuasive. Applicant argues that Chen and Aziz, alone and in combination, do not teach or render obvious a "method for dynamic routing in interconnected networks of connected objects, each network of connected objects comprising at least one connection gateway to at least one data transport network" Examiner respectfully disagrees. Chen teaches a mesh network having a plurality of nodes applied as internet of things (connected objects), each node having a connection gateway 320 of fig. 3 used for routing in interconnected networks of connected objects. The connection gateway connecting to at least one data transport network. Mesh network can be implemented with various wireless technologies.
Applicant argues that Chen and Aziz do not teach or render obvious "generating a routing list" as recited by the claim. Examiner respectfully disagrees. Chen teaches a tree routing table. The tree routing table incorporates the concept of a routing list, using nodes in the tree that are therefore likely to communicate in the mesh network and use this table to simplify the re-broadcast from node to root, so as to prevent packet 
Applicant argues that Chen and Aziz do not teach or render obvious a "receiving, by the first connection gateway, a first routing message from the second connection gateway, said first routing message comprising a list of identifiers of the connected objects with which the local connected objects are likely to communicate and for which the second connection gateway has a transmission path" as recited by the claim. Examiner respectfully disagrees. Azizi teaches a Control module 11504 that may select the relay nodes to form a routing path between IoT node 11202 and gateway device 11204 based on the data packets received. The data packet received is the first routing message. The data packets received provide information that details which IoT nodes (local connected objects that are likely to communicate and also providing a list of identifiers of the connected objects) in the wireless network 11200 which offers the best paths (e.g., based on link conditions, number of hops, etc.) to gateway device 11204 thereby providing the transmission path to the second connection gateway.
Claim Rejections under 35 USC § 112 had been overcome based on applicant’s remarks and amendments filed 3/9/2021.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20180199297 A1) in view of Azizi (US 20190364492 A1).
Regarding Claim 1

Chen teaches:

A method for dynamic routing in interconnected networks of connected objects, each network of connected objects comprising at least one connection gateway to at least one data transport network, said networks of connected objects being interconnected through said at least one data transport network, said method comprising the following steps, performed by a first connection gateway of a local network of connected objects (¶24 ¶3-4 mesh network have a plurality of nodes applied as internet of things (connected objects), each node having a connection gateway 320 of fig. 3 (connection gateway to at least one data transport network), Mesh network can be implemented with various wireless technologies):

- transmitting, by the first connection gateway, to a second connection gateway, a list of unique connected object identifiers with which local connected objects are likely to communicate (¶43 Supervisor node establishes the only one tree routing table and sends (transmitting by the first connection gateway) every node (to a second connection gateway) the same tree routing table, tree routing table is a data structure to indicate the upper node ID (a list of unique connected object identifiers) of every node of the tree (are likely to communicate), ¶41 create a tree routing table of the mesh network (local connected objects are likely to communicate),  

- generating a routing list including identification information respectively associated with the local connected objects connected to the first connection gateway and identification and accessibility information respectively associated with at least one second connection gateway of the local network of connected objects and/or in a remote network of connected objects accessible by said first connection gateway (¶41 create a tree routing table (generating a routing list, using nodes in the tree and are therefore likely to communicate) of the mesh network and use this table to simplify the re-broadcast from node to root, so as to prevent packet collision, (¶24 ¶3-4 mesh network have a plurality of nodes applied as internet of things (connected objects), each node having a connection gateway 320 of fig. 3 (connection gateway to at least one data transport network), Mesh network can be implemented with various wireless technologies); and, 

Chen does not teach:

- receiving, by the first connection gateway, a first routing message from the second connection gateway, said first routing message comprising a list of identifiers of the connected objects with which the local connected objects are likely to communicate and for which the second connection gateway has a transmission path, 

upon receipt by the first connection gateway of a message to be transmitted from a source connected object to a receiving connected object: 

- selecting a transmission path of the message to be transmitted based on the identification information and/or the identification and accessibility information included in the routing list.

Azizi teaches:

- receiving, by the first connection gateway, a first routing message from the second connection gateway, said first routing message comprising a list of  (¶1096 Control module 11504 may select the relay nodes to form a routing path between IoT node 11202 and gateway device 11204 based on the data packets received (receiving by the first connection gateway, packets are the first routing message) from neighboring IoT nodes, which may provide information that details which IoT nodes (local connected objects that are likely to communicate) of wireless network 11200 offer the best paths (e.g., based on link conditions, number of hops, etc.) to gateway device 11204. (transmission path to the second connection gateway)), 

upon receipt by the first connection gateway of a message to be transmitted from a source connected object to a receiving connected object (¶1096 Control module 11504 may select the relay nodes to form a routing path between IoT node 11202 and gateway device 11204 based on the data packets received (receiving by the first connection gateway, packets are the first routing message) from neighboring IoT nodes, which may provide information that details which IoT nodes (local connected objects that are likely to communicate) of wireless network 11200 offer the best paths (e.g., based on link conditions, number of hops, etc.) to gateway device 11204. (transmission path from source connected object to a receiving connected object)),: 

- selecting a transmission path of the message to be transmitted based on the identification information and/or the identification and accessibility information included in the routing list (¶1096 Control module 11504 may select the relay nodes to form a routing path (selecting transmission path) between IoT node 11202 and gateway device 11204 based on the data packets received (receiving by the first connection gateway, packets are the first routing message) from neighboring IoT nodes, which may provide information that details which IoT nodes (local connected objects that are likely to communicate) of wireless network 11200 offer the best paths (e.g., based on link conditions, number of hops, etc.) to gateway device 11204. (selection of path based on identification information)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in light of Azizi in order to receive and interpret information according to the corresponding scheduling and formatting parameters may be defined by specific protocols associated (Azizi ¶305).  

Regarding Claim 2

Chen-Azizi teaches:

The routing method according to claim 1


Azizi teaches:

The routing method according to claim 1, wherein the first gateway sends a concatenated list of the identifiers of the connected objects with which the local objects are likely to communicate, and the second gateway, either remote or local, returns a subset containing the identifiers for which it has a routing (¶639-640 Control module 2610 may thus select one or more channel instances based on the channel configuration information request in 2720.  Control module 2610 may then collect the channel configuration information for the selected one or more channel instances and transmit a response to terminal device 1502 containing the channel configuration information in 2730 (returns a subset containing the identifiers for which it has a routing) ¶1096 Control module 11504 may select the relay nodes to form a routing path (selecting transmission path) between IoT node 11202 and gateway device 11204 based on the data packets received from neighboring IoT nodes, which may provide information that details which IoT nodes (concatenated list of local connected objects that are likely to communicate) of wireless network 11200 offer the best paths (e.g., based on link conditions, number of hops, etc.) to gateway device 11204. (returns a subset of IOT nodes for which it has a routing, this path is chosen based on identification information of the transmission path).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in light of Azizi in order to receive and interpret information according to the corresponding scheduling and formatting parameters may be defined by specific protocols associated with the radio access technology employed by the wireless communications network (Azizi ¶305).  



Regarding Claim 3

Chen-Aziz teaches:

The routing method according to claim 1

Chen teaches:
The routing method according to claim 1, further comprising a step of propagating the list of unique identifiers of connected objects with which the local connected objects are likely to communicate from gateway to gateway (¶24 ¶3-4 mesh network have a plurality of nodes applied as internet of things (connected objects), each node having a connection gateway 320 of fig. 3 (connection gateway to at least one data transport network), Mesh network can be implemented with various wireless technologies).

Regarding Claim 4

Chen-Aziz teaches:

The routing method according to claim 1

Azizi teaches:
The routing method according to claim 1, wherein the first routing message coming from the second connection gateway comprises a list of the identifiers of connected objects directly connected to the second connection gateway, the method further comprising a step of reception by the first connection gateway of a second routing message coming from the second connection gateway, said second routing message comprising a list of the identifiers of connected objects with which the local objects are likely to communicate and for which it has a transmission path that implements another remote connection gateway (¶371fig. 7 step 710 ¶1096 Control module 11504 may select the relay nodes to form a routing path (selecting transmission path directly connected to the second gateway) between IoT node 11202 and gateway device 11204 based on the data packets received (receiving by the first connection gateway, packets are the first routing message) from neighboring IoT nodes, which may provide information that details which IoT nodes (packet comprising a list of the identifiers of local connected objects that are likely to communicate) of wireless network 11200 offer the best paths (e.g., based on link conditions, number of hops, etc.) to gateway device 11204. (selection of path based on identification information)).
(Azizi ¶305).  


Regarding Claim 5

Chen-Aziz teaches:

The routing method according to claim 1

Chen teaches:

The routing method according to claim 1, wherein the unique identifiers of connected objects are parameterized so as to be able to uniquely identify, in a subnetwork or subnetworks of interconnected network of connected objects, the connected objects linked through different communication protocols (¶24 ¶3-4 mesh network have a plurality of nodes applied as internet of things (connected objects), each node having a connection gateway 320 of fig. 3 (connection gateway to at least one data transport network), Mesh network can be implemented with various wireless technologies, ¶43 Supervisor node establishes the only one tree routing table and sends (transmitting by the first connection gateway) every node (to a second connection gateway) the same tree routing table, tree routing table is a data structure to indicate the upper node ID (a list of unique connected object identifiers) of every node of the tree (are likely to communicate)).

Regarding Claim 6

Chen-Aziz teaches:

The routing method according to claim 1

Chen teaches:
The routing method according to claim 1 wherein the first routing message comprises a list of unique universal identifiers, UUIDs, comprising UUIDs of local connected objects associated with: - UUIDs of remote connected objects directly connected to the second connection gateway; - UUIDs of remote connected (¶43 Supervisor node establishes the only one tree routing table and sends (transmitting by the first connection gateway) every node (to a second connection gateway) the same tree routing table, tree routing table is a data structure to indicate the upper node ID (UUIDs of remote connected objects) of every node of the tree (are likely to communicate), ¶41 create a tree routing table of the mesh network (local connected objects are likely to communicate).

Regarding Claim 7

Chen-Aziz teaches:

The routing method according to claim 1

Chen teaches:
The routing method according to claim 1 further comprising a step of deleting, based on a specific performance criterion, identification information and/or redundant identification and accessibility information from the routing list so as to maintain only a single copy of each of said information in the routing list (¶43 Supervisor node (deleting module) establishes the only one tree routing table (eliminating redundant identification) and sends (transmitting by the first connection gateway) every node (to a second connection gateway) the same tree routing table, tree routing table is a data structure to indicate the upper node ID (a list of unique connected object identifiers) of every node of the tree (are likely to communicate).

Regarding Claim 8

Chen-Aziz teaches:

The routing method according to claim 1

Azizi teaches:
The routing method according to claim 1 further comprising transmission by the first connection gateway of the message to be transmitted, to the receiving connected object, by the selected transmission path (¶371fig. 7 step 710 ¶1096 Control module 11504 may select the relay nodes to form a routing path (selecting transmission path directly connected to the second gateway) between IoT node 11202 and gateway device 11204 based on the data packets received (receiving by the first connection gateway, packets are the first routing message) from neighboring IoT nodes, which may provide information that details which IoT nodes (packet comprising a list of the identifiers of local connected objects that are likely to communicate) of wireless network 11200 offer the best paths (e.g., based on link conditions, number of hops, etc.) to gateway device 11204. (selection of path based on identification information)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in light of Azizi in order to receive and interpret information according to the corresponding scheduling and formatting parameters may be defined by specific protocols associated with the radio access technology employed by the wireless communications network (Azizi ¶305).  

Regarding Claim 9

Chen-Aziz teaches:

The routing method according to claim 1

Chen teaches:
The method according to claim 1, wherein the identification and accessibility information associated with a second specific connection gateway in the local network of connected objects or in an accessible remote network of connected objects comprises one or more of the following information: 

a type of communication interface supported by the first connection gateway for connection with said second connection gateway; 

a name of the communication interface supported by the first connection gateway for e connection with said second connection gateway;

 an address of said connection gateway on the communication interface supported by the first connection gateway for the connection with said second connection gateway (¶43 node ID (an address of said connection gateway) of every node of the tree ¶41 create a tree routing table (generating a routing list, for communication between the connection gateways) of the mesh network and use this table to simplify the re-broadcast from node to root, so as to prevent packet collision, (¶24 ¶3-4 mesh network have a plurality of nodes applied as internet of things (connected objects), each node having a connection gateway 320 of fig. 3 (connection gateway to at least one data transport network),); 

- a list of unique universal identifiers.



Regarding Claim 10

Chen-Aziz teaches:

The routing method according to claim 1

Chen teaches:

The method according to claim 9, wherein the list of unique universal identifiers is obtained by concatenating all the unique universal identifiers included in said list (¶43 node ID (an address of said connection gateway) of every node of the tree ¶41 create a tree routing table (generating a routing list, for communication between the connection gateways, ID in tree are UUIDs) of the mesh network and use this table to simplify the re-broadcast.

Regarding Claim 11

Chen-Aziz teaches:

The routing method according to claim 1

Chen teaches:
The method according to claim 1, wherein the connection gateways, each having its respective communication interfaces, and the communication interfaces used by the connection gateways comprise Ethernet interfaces, WIFI interfaces, Bluetooth interfaces, RF433 interfaces or IrDA interfaces (¶3 Mesh network can be implemented with various wireless technologies including IEEE 802.11, 802.15, 802.16, cellular technologies, Bluetooth, Zigbee, Bluetooth Low Energy (BLE) and need not be restricted to any one technology or protocol.  mesh network is applied for Internet of Things (IoT) device connection).

Regarding Claim 12

Chen-Aziz teaches:

The routing method according to claim 1

Azizi teaches:
The method according to claim 7, wherein the specific performance criterion is based on one or more of the following parameters: 

- the latency associated with a data transmission from the first connection gateway to a connected object or to another connection gateway (¶371fig. 7 step 710 ¶1096 Control module 11504 may select the relay nodes to form a routing path (selecting transmission path directly connected to the second gateway) between IoT node 11202 and gateway device 11204 based on the data packets received (receiving by the first connection gateway, packets are the first routing message) from neighboring IoT nodes, which may provide information that details which IoT nodes (packet comprising a list of the identifiers of local connected objects that are likely to communicate) of wireless network 11200 offer the best paths (e.g., based on link conditions, number of hops, etc.) to gateway device 11204. (the latency associated with a data transmission)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in light of Azizi in order to receive and interpret information according to the corresponding scheduling and formatting parameters may be defined by specific protocols associated with the radio access technology employed by the wireless communications network (Azizi ¶305); and  
 

- a distance separating the first connection gateway from a connected object or another connection gateway.

Regarding Claim 13

Chen-Aziz teaches:

The routing method according to claim 1

Azizi teaches:
(¶371fig. 7 step 710 ¶1096 Control module 11504 may select the relay nodes to form a routing path (selecting transmission path directly connected to the second gateway) between IoT node 11202 and gateway device 11204 based on the data packets received (receiving by the first connection gateway, packets are the first routing message) from neighboring IoT nodes, which may provide information that details which IoT nodes (packet comprising a list of the identifiers of local connected objects that are likely to communicate) of wireless network 11200 offer the best paths (e.g., based on link conditions, number of hops, etc.) to gateway device 11204. (the latency associated with a data transmission)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in light of Azizi in order to receive and interpret information according to the corresponding scheduling and formatting parameters may be defined by specific protocols associated with the radio access technology employed by the wireless communications network (Azizi ¶305). 


Regarding Claim 14

Chen-Azizi teaches:

The routing method according to claim 1

Azizi teaches:

The method according to claim 1, wherein the identification information associated with a connected object and the identification and accessibility information associated with a connection gateway further comprise a value that represents a distance separating the first connection gateway from said connected object or from said connection gateway, respectively (¶1096 Control module 11504 may select the relay nodes to form a routing path (based on routing list) between IoT node 11202 and gateway device 11204 based on the data packets received (receiving by the first connection gateway, packets are the first routing message) from neighboring IoT nodes, which may provide information that details which IoT nodes (local connected objects that are likely to communicate) of wireless network 11200 offer the best paths (e.g., based on link conditions, number of hops (identification information value that represents a distance separating the first connection gateway from said connected object or from said connection gateway) to gateway device 11204).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in light of Azizi in order to receive and interpret information according to the corresponding scheduling and formatting parameters may be defined by specific protocols associated with the radio access technology employed by the wireless communications network (Azizi ¶305).  

Regarding Claim 15

Chen-Aziz teaches:

The routing method according to claim 1

Chen teaches:

The method according to claim 1, wherein the routing list is stored in a memory of the first connection gateway and updated upon receipt, by the first connection gateway, of a message comprising identification information or identification and accessibility information from a connected object or another connection gateway, respectively (¶43 Supervisor node establishes the only one tree routing table and sends (stored in a memory of the first connection gateway and updated upon receipt) every node (to a second connection gateway) the same tree routing table, tree routing table is a data structure to indicate the upper node ID (a list of unique connected object identifiers) of every node of the tree (are likely to communicate), ¶41 create a tree routing table of the mesh network (local connected objects are likely to communicate).
.

Regarding Claim 16

Chen teaches:

A connection gateway of a network of connected objects, said network of connected objects being interconnected with another network of connected objects through at least one data transport network and comprising connection (¶24 ¶3-4 mesh network have a plurality of nodes applied as internet of things (connected objects), each node having a connection gateway 320 of fig. 3 (connection gateway to at least one data transport network), Mesh network can be implemented with various wireless technologies), and 


- a generation module configured to allow the connection gateway to generate a routing list that includes identification information associated with connected objects and identification and accessibility information associated with connection gateways (¶41 create a tree routing table (generating a routing list, using nodes in the tree and are therefore likely to communicate) of the mesh network and use this table to simplify the re-broadcast from node to root, so as to prevent packet collision, (¶24 ¶3-4 mesh network have a plurality of nodes applied as internet of things (connected objects), each node having a connection gateway 320 of fig. 3 (connection gateway to at least one data transport network), Mesh network can be implemented with various wireless technologies); 

- a deletion module configured to delete identification information and/or redundant identification and accessibility information in the routing list so as to retain only a single copy of each of said information in the routing list (¶43 Supervisor node (deleting module) establishes the only one tree routing table (eliminating redundant identification) and sends (transmitting by the first connection gateway) every node (to a second connection gateway) the same tree routing table, tree routing table is a data structure to indicate the upper node ID (a list of unique connected object identifiers) of every node of the tree (are likely to communicate); and, 


Chen does not teach:

to receive a first routing message from the second connection gateway, said routing message comprising a list of the identifiers of connected objects with which the local connected objects are likely to communicate and for which it has a transmission path;


- a selection module configured to select a transmission path when the connection gateway receives a message to be transmitted from a source connected object to a receiving connected object of the network of connected objects, said selection being carried out based on the routing list.

Azizi teaches:

to receive a first routing message from the second connection gateway, said routing message comprising a list of the identifiers of connected objects with which the local connected objects are likely to communicate and for which it has a transmission path (¶1096 Control module 11504 (selection module) may select the relay nodes to form a routing path (based on routing list) between IoT node 11202 and gateway device 11204 based on the data packets received (receiving by the first connection gateway, packets are the first routing message) from neighboring IoT nodes, which may provide information that details which IoT nodes (local connected objects that are likely to communicate) of wireless network 11200 offer the best paths (e.g., based on link conditions, number of hops, etc.) to gateway device 11204. (selection of path based on identification information));

- a selection module configured to select a transmission path when the connection gateway receives a message to be transmitted from a source connected object to a receiving connected object of the network of connected objects, said selection being carried out based on the routing list (¶1096 Control module 11504 (selection module) may select the relay nodes to form a routing path (based on routing list) between IoT node 11202 and gateway device 11204 based on the data packets received (receiving by the first connection gateway, packets are the first routing message) from neighboring IoT nodes, which may provide information that details which IoT nodes (local connected objects that are likely to communicate) of wireless network 11200 offer the best paths (e.g., based on link conditions, number of hops, etc.) to gateway device 11204. (selection of path based on identification information)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in light of Azizi in order to receive and interpret information according to the corresponding scheduling and formatting parameters may be defined by specific protocols associated with the radio access technology employed by the wireless communications network (Azizi ¶305).  



Regarding Claim 17

Chen teaches:

A data communication system comprising at least two networks of connected 
Objects interconnected through a data transport network, said networks of connected objects comprising a plurality of connection gateways each having its respective communication interface, wherein each connection gateway is configured: - to transmit to a first connection gateway routing messages comprising a list of identifiers of the connected object with which the local connected objects of the first connection gateway are likely to communicate and for which it has a transmission path (¶24 ¶3-4 mesh network have a plurality of nodes applied as internet of things (connected objects), each node having a connection gateway 320 of fig. 3 (connection gateway to at least one data transport network), Mesh network can be implemented with various wireless technologies, ¶43 Supervisor node establishes the only one tree routing table and sends (transmitting by the first connection gateway) every node (to a second connection gateway) the same tree routing table, tree routing table is a data structure to indicate the upper node ID (a list of unique connected object identifiers) of every node of the tree (are likely to communicate), ¶41 create a tree routing table of the mesh network (local connected objects are likely to communicate).

- to generate a routing list that comprises identification information associated with connected objects and identification and accessibility information associated with connection gateways (¶41 create a tree routing table (generating a routing list, using nodes in the tree and are therefore likely to communicate) of the mesh network and use this table to simplify the re-broadcast from node to root, so as to prevent packet collision, (¶24 ¶3-4 mesh network have a plurality of nodes applied as internet of things (connected objects), each node having a connection gateway 320 of fig. 3 (connection gateway to at least one data transport network), Mesh network can be implemented with various wireless technologies), and 

Chen does not teach:
- to select, based on the routing list, a transmission path when the connection gateway receives a message to be transmitted from a source connected object to a receiving connected object of the network of connected objects.

Azizi teaches:

- to select, based on the routing list, a transmission path when the connection gateway receives a message to be transmitted from a source connected object to a receiving connected object of the network of connected objects (¶1096 Control module 11504 (selection module) may select the relay nodes to form a routing path (based on routing list) between IoT node 11202 and gateway device 11204 based on the data packets received (receiving by the first connection gateway, packets are the first routing message) from neighboring IoT nodes, which may provide information that details which IoT nodes (local connected objects that are likely to communicate) of wireless network 11200 offer the best paths (e.g., based on link conditions, number of hops, etc.) to gateway device 11204. (Selection of path based on identification information)).
Therefore, it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Chen in light of Azizi in order to receive and interpret information according to the corresponding scheduling and formatting parameters may be defined by specific protocols associated with the radio access technology employed by the wireless communications network (Azizi ¶305).  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN M GIDADO whose telephone number is (571)272-4227.  The examiner can normally be reached on Monday -Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/OLUWATOSIN M GIDADO/Examiner, Art Unit 2445                                                                                                                                                                                                        
/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445                                                                                                                                                                                                        06/01/2021